DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This action is responsive to the following communication: an amendment filed on 08/26/2022.
	Claims 2-21 are currently pending and presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/26/2022 has been entered.
Applicant’s remarks filed on 08/26/2022 with respect to prior art rejection for independent claims have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,8,9,10,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US Pub. No.: US 2015/0206218 A1), in view of Rajappa et al.  (US Pub. No.: US 2016/0275352 A1), and further in view of Sutcliffe et al. (US Pub. No.: US 2012/0233076 A1).
20120233076
	        Regarding claim 2, Banerjee et al. discloses a method (Para 17; Fig. 1; a system 100 for an augmented reality based mobile application for home buyers), comprising:
        obtaining an image taking by a camera of a mobile device of an object ( Para 35; Augmented reality application 210 executing on client 110 may display an image of property 322 and property 323 captured by camera 230 on the screen of client 110);
obtaining metadata associated with the image (Para 39. Para 50; Fig. 4;  Augmented reality application 210 may determine the approximate latitude and approximate longitude of property 322 and 323 using the position of client 110, angle 345, and a correction factor 335. Correction factor 335 may approximate a viewing distance indicating how far user 105 is likely to be from property 322 and 323 when viewing the properties through camera 230;  Fig. 4;  Augmented reality application 210 may display the image of property 323 and the surrounding area in real time on client 110. Augmented reality application 210 may display address information over the image of property 323 and the area that surrounds property 323; therefore the address information is recorded with the image and displayed on display screen 400); 
 determining an actual physical location of the object from the metadata by using camera settings  (Para 39-43; Augmented reality application 210 may determine the approximate latitude and approximate longitude of property 322 and 323 using the position of client 110, angle 345, and a correction factor 335) ; identifying the object based at least in part on the actual physical location (Para 43; After determining the approximate latitude and approximate longitude of the property user 105 is viewing, augmented reality application 210 may use the approximate latitude and approximate longitude to determine an address of the property user 105 is viewing.) and obtaining the camera settings ( Para 31; Augmented reality application 210 may determine a position of camera 230. The position of camera 230 may include a latitude and longitude as well as an orientation of the direction in which camera 230 is pointed. Augmented reality application 210 may determine a location of the property using the position of camera 230 and a correction factor; wherein camera position can be considered as settings ) ;
 transacting with a network service to purchase the object based on the identifying and based on a user that operates the mobile device ( Para 46; Augmented reality application 210 may retrieve current mortgage rates from server 130 to provide up-to-date mortgage information. Augmented reality application 210 may also allow user 105 to contact a real estate agent to enable user 105 to obtain more information about the property user 105 is viewing. Augmented reality application 210 may further allow user 105 to apply for a loan to allow user 105 to determine if user 105 may be able to purchase the property being viewed by user 105) ; 
         providing a decision to the user of the mobile device based on the transacting (Para 46; retrieve current mortgage rates from server 130 to provide up-to-date mortgage information, allow user to apply for a loan to see if user 105 may be able to purchase the property being viewed by user 105.).
	However, Banerjee et al. does not disclose “determining an actual physical location of the object from the metadata by using camera setting obtained by processing an Application Programming Interface (API) associated with a camera driver of the camera”. 
Rajappa et al.  discloses using camera settings obtained by processing an Application Programming Interface (API) associated with a camera driver of the camera (Para 17, 18;  Claim 6; ; a data storage to store an application and an application program interface; and a processor to execute the application, wherein the executed application is to: capture the image of the object; determine, from the location sensor, a geographic location of the user device when the image of the object is captured; generate a request for content including a query comprising the image of the object and the geographic location of the user device; transmit the request to an audiovisual content server via the application program interface, wherein the audiovisual content server is to identify a stored image matching the image in the query based on the comparison of the image in the query to stored images in a content database, determine whether a geographic location for the stored image matches the geographic location of the query, and retrieve content associated with the matching image from the content database if the geographic location for the stored image matches the geographic location of the query; receive via the application program interface a response to the request, wherein the response includes query results; and display the query results via a display. ).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee et al. with the teaching of   Rajappa et al. to utilize Application Programming Interface (API) of the device in order to accurately obtain location and position  information of the camera of the device in a timely manner in order to identify property being captured in the image.
However, the combination of Banerjee et al. and Rajappa et al. does not teach 
“wherein transacting further includes identifying a login identifier for the user to the 
network service based on the user being logged into the network service when the
 image is captured and using the login identifier to purchase the object on behalf of the user through the network service”.
          Sutcliffe discloses wherein transaction further includes identifying a login 
identifier for the user to the network service based on the user being logged into the network service when the image is captured ( Para 86-88; purchase transaction identifyer 708, purchase identifier 710; a mobile phone with a camera, it may be more convenient for a user to take a photo of the physical object and during a time period either shortly before or shortly after, provide user identification data. Examples of user identification data may be login credentials, biometric data like a fingerprint or image data like a photograph of himself. For example, image data or biometric data of the user may be received within a time period (e.g. one minute) of the image data of the physical object.)  and using the login identifier to purchase the object on behalf of the user
 through the network service (Figs.10, 11; Para 102-108; the registration application 610 by itself or via the verification application 402 retrieves purchase transaction data using the purchase transaction identifier, and determines in step 764 whether the purchaser identified by user input data matches the purchaser identified in the purchase transaction data. For example, the user doing the registration of recipient users may be asked to enter his or her name, and the registration application 610 checks the name on the credit card or other electronic payment identifier used to purchase the object ) ; providing a decision to the user of the mobile device based on the transaction ( Para 102-108; the verifying software can send a request with the unique identifier or an object identifier to one or more merchant's purchase transaction verification applications to receive a valid purchase identifier as an indicator that the received unique identifier is associated with a valid purchase. If so the data set for the unique identifier in the unique identifier data store can be updated with a purchase identifier. Either a message indicating the unique identifier is valid is sent in step 756 or more validity criteria are tested. If not, step 742 may be repeated by notifying the user via a message outputted via a display or audio device or audiovisual device that the offer is not redeemable due to lack of a valid purchase. If the purchaser does not match data entered for the purchaser field, in step 766, a notification is output by the website, like a displayed notice, that invalid data has been entered. If there is a match or it was an untrackable cash transaction, the process continues with the determination at step 768.). 
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Banerjee et al. and Rajappa et al. with the teaching of   Sutcliffe. in order to verifying purchase by using user credential in order to prevent identity theft and unauthorized object purchases.
     Regarding claim 3, Banerjee et al. the method of claim 2 further comprising, providing information regarding the object at the actual physical location to the user of the mobile device ( Para 43-45; Augmented reality application 210 may use the address information from location service 140 to obtain information about the property user 105 is viewing. Augmented reality application 210 may obtain information about the property user 105 is viewing from server 130 or network storage 150. In particular embodiments, information retrieved by may comprise information included in MLS listings stored in property data 152a through 152n by network storage 150, such as a floor plan, a property layout, property size, property type, price information, and whether the property is for sale.) .
Regarding claim 8, Banerjee et al .discloses the method of claim 2, wherein transacting further includes verifying something only known to the user through the mobile device before proceeding with the transacting with the network service (Para 24, 30; password for accessing an application; application 162 may interact with client 110, location service 140, and/or network storage 150 to determine a real estate property that user 105 views through a camera of client 110 and to provide information about the real estate property to client 110. Since password is required to access the application, the user identity is verified through password).
	Regarding claim 9,  the combination of Banerjee et al., Rajappa et al  and  Sutcliffe et al. discloses wherein transacting further includes providing the login identifier for the user to the network service, wherein the login identifier for the user is 
	Regarding claim 10, Banerjee et al. discloses the  method of claim 2, wherein transacting further includes confirming a calculated address for the object at the actual physical location with the user through the mobile device before proceeding with the transacting with the network (Para 44;  Augmented reality application 210 may prompt user 105 to confirm the address user 105 is interested in before retrieving information about the property associated with the address returned by location service 140.)  .
	Regarding claim 11, Banerjee et al. discloses the method of claim 2, wherein identifying further includes searching for the actual physical location within cartographic data and identifying the object as a house or as a piece of land based on a street address found in the cartographic data that matches the actual physical location (Para 43-45;  After determining the approximate latitude and approximate longitude of the property user 105 is viewing, augmented reality application 210 may use the approximate latitude and approximate longitude to determine an address of the property user 105 is viewing. Augmented reality application 210 may determine the address of the property by communicating the approximate latitude and approximate longitude to location service 140. ).
	Regarding claim 12, Banerjee et al. discloses the method of claim 11, wherein transacting further includes initiating a loan application for the user with the network service to purchase the house or the piece of land using the street address ( Para 46; Augmented reality application 210 may retrieve current mortgage rates from server 130 to provide up-to-date mortgage information. Augmented reality application 210 may also allow user 105 to contact a real estate agent to enable user 105 to obtain more information about the property user 105 is viewing. Augmented reality application 210 may further allow user 105 to apply for a loan to allow user 105 to determine if user 105 may be able to purchase the property being viewed by user 105.) .
Claims 4,5,6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US Pub. No.: US 2015/0206218 A1), in view of Rajappa et al.  (US Pub. No.: US 2016/0275352 A1) and further in view of Sutcliffe et al. (US Pub. No.: US 2012/0233076 A1) and Balasubramanian et al.  (US Pub. No.: US 2018/0101971 A1).
Regarding claim 4, the combination of Banerjee et al. and Rajappa et al.    teaches determining further includes obtaining the camera settings in real time from the mobile device using an Application Programming Interface  (Rajappa et al; claim 6; an application program interface; and a processor to execute the application, wherein the executed application is to: capture the image of the object; determine, from the location sensor, a geographic location of the user device when the image of the object is captured; generate a request for content including a query comprising the image of the object and the geographic location of the user device; transmit the request to an audiovisual content server via the application program interface, wherein the audiovisual content server is to identify a stored image matching the image in the query based on the comparison of the image in the query to stored images in a content database, determine whether a geographic location for the stored image matches the geographic location of the query, and retrieve content associated with the matching image from the content database if the geographic location for the stored image matches the geographic location of the query; receive via the application program interface a response to the request, wherein the response includes query results; and display the query results via a display; wherein the location is determined based on image of the object being captured by camera with a driver (controller/image sensor ) ) to interact with the camera driver on the mobile device ( Banerjee et al. ; Para  30-36;  Fig. 2; Augmented reality application 210 may determine a position of client 110 by determining the latitude and longitude of client 110 and an orientation of client 110. In some embodiments, augmented reality application 210 may use GPS or wireless signal triangulation to determine the latitude and longitude of client 110. Augmented reality application 210 may also determine an orientation of client 110. The orientation may include both a vertical orientation and a horizontal orientation. Augmented reality application 210 may determine the vertical orientation of client 110 using a gyroscope of client 110; Client memory 260 is generally operable to store an augmented reality application 210 and user data 215. Augmented reality application 210 generally refers to logic, rules, algorithms, code, tables, and/or other suitable instructions for performing the described functions and operations); and  obtaining the  camera settings as a panning level for current panning (Banerjee et al. ; Fig. 3A; Para 69-71; augmented reality application 210 determines the position of camera 230 determining a latitude, longitude, and orientation of camera 230. Augmented reality application 210 may use GPS or wireless signal triangulation to determine the latitude and longitude of client 110. Augmented reality application 210 may determine a horizontal orientation of client 110 using a compass or magnetometer of client 110, and determine a vertical orientation of client 110 using a gyroscope of client 110; therefore the panning level can be obtained since the orientation of the camera is determined).
However, the combination of Banerjee and Rajappa et al. does not disclose obtaining the settings as a zoom level for current zooming, and a pixel density of the image.
Balasubramanian et al. discloses obtaining the camera settings comprising a zoom level for current zooming, and a pixel density of the image (Fig. 3 ; Para 32,33; metadata associated with the first image(s) and/or camera may be obtained (e.g., by the user computing device 102). when the user takes the digital picture of the scenic background, not only may the digital picture be written to a storage device (e.g., flash memory), but metadata concerning the digital picture may also be stored to the storage device; therefore the metadata is obtained while the image is taken in real time.  The metadata associated with the image can include direction and/or angle of the photograph taken (e.g., as measured by a gyroscope, accelerometer, and/or magnetometer), bits per pixel, digital zoom ratio, pixel height, pixel width, resolution values).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Banerjee et al. with the teaching of   Balasubramanian et al. to further obtain camera setting comprising a zoom level for current zooming and a pixel density and resolution of the image in order to further analyze the image and find corresponding real estate property according to the image and provide accurate information for users.
Regarding claim 5, Banerjee et al .discloses the method of claim 4, wherein determining further includes calculating a distance offset from a current physical location reported for the mobile device within the metadata to the object using the camera settings and calculating the actual physical location of the object based on current physical location and the distance offset (Fig.3A, Fig. 3B; Para 40-42; Augmented reality application 210 may also dynamically determine correction factor 335, in some embodiments. For example, augmented reality application 210 may be able to use a range finder feature of camera 230 to determine a distance from client 110 to property 322 and property 323 and use this distance as correction factor 335; Para 31, 34, 36, 37; Augmented reality application 210 may determine the vertical orientation of client 110 using a gyroscope of client 110. The vertical orientation may comprise an angle which camera 230 is pointed up or down from the vertical plane. Augmented reality application 210 may determine the horizontal orientation of client 110 using a compass or magnetometer of client 110. Angle 345 may be an angle that camera 230 is rotated away from a reference direction 395. User 105 may point camera 230 toward a property to view the property on the screen of client 110. Augmented reality application 210 may determine a position of camera 230. The position of camera 230 may include a latitude and longitude as well as an orientation of the direction in which camera 230 is pointed. Augmented reality application 210 may use GPS or wireless signal triangulation to determine the latitude and longitude of client 110).
Regarding claim 6, Banerjee et al .discloses the method of claim 5, wherein identifying further includes using private network sources and public network sources to identify the object based on the actual physical location (Para 21, 23, 24,28,43, 47, Figs.1, 6;  After determining the approximate latitude and approximate longitude of the property user 105 is viewing, augmented reality application 210 may use the approximate latitude and approximate longitude to determine an address of the property user 105 is viewing. After receiving the addresses of all properties within radius 336, augmented reality application 210 may display the addresses of those properties being viewed by user 105 on client 110, as described with respect to FIGS. 4 and 5, or display a map showing the locations of the properties, as described with respect to FIG. 6; wherein server 162 can be private network data sources that interact with client device to determine a real estate property that user views through a camera of client 110 and to provide information about the real estate property to client 110; wherein location service 140 as public network data sources that stores addresses of properties associated with or near certain latitudes and longitudes and  location service 140 may communicate an address or addresses to client 110 when provided with a latitude and longitude by client 110. Location service 140 may communicate addresses to client 110 within a certain distance of a latitude and longitude provided by client 110).
Regarding claim 7, Banerjee et al .discloses  the method of claim 5, wherein identifying further includes using a cartographic service to identify the actual physical location as a physical mailing address for a home or a piece of land that represents the object (Para 21, 23, 24,28,43, 47, Figs.1, 6;  After determining the approximate latitude and approximate longitude of the property user 105 is viewing, augmented reality application 210 may use the approximate latitude and approximate longitude to determine an address of the property user 105 is viewing. After receiving the addresses of all properties within radius 336, augmented reality application 210 may display the addresses of those properties being viewed by user 105 on client 110, as described with respect to FIGS. 4 and 5, or display a map showing the locations of the properties, as described with respect to FIG. 6; wherein server 162 can be private network data sources that interact with client device to determine a real estate property that user views through a camera of client 110 and to provide information about the real estate property to client 110; wherein location service 140 as public network data sources that stores addresses of properties associated with or near certain latitudes and longitudes and  location service 140 may communicate an address or addresses to client 110 when provided with a latitude and longitude by client 110. Location service 140 may communicate addresses to client 110 within a certain distance of a latitude and longitude provided by client 110).

      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US Pub. No.: US 2015/0206218 A1), in view of Rajappa et al.  (US Pub. No.: US 2016/0275352 A1)  and further in view of Sutcliffe et al. (US Pub. No.: US 2012/0233076 A1) and Beech (US Pub. No.: US 2007/0067234 A1).
	Regarding claim 13, Banerjee et al. discloses transacting further includes identifying and obtaining credit (Para 24; data may include credit information, and/or account balances, account information), providing the credit information to the network service (server memory can store application and data 164).
	However, Banerjee et al. does not disclose transacting further includes identifying and obtaining employment, and tax information for the user and providing the employment, and tax information to the network service.
	Beech discloses transacting further includes identifying and obtaining credit, employment, and tax information for the user and providing the credit, employment, and tax information to the network service (Para 66; When the borrower's data is received from the loan data collection module 404, the active listing loan engine can request that the third party data retrieval module request and load the third party data. The third party retrieval module can request data from third party data reporting agencies via the Internet, a wireless network, or a proprietary network. For example, an electronic credit report 420 can be requested from one of the widely known credit reporting agencies. In addition, the third party data that is requested may include an electronic verification of employment 418. An AVM (automated value model) property report can also be requested about the property being purchased to supply third party information 422 about the purchase property in order to avoid fraud. Other third party information can be requested as available, such as electronic property tax records, electronic title records, value comparisons, and the like.) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee with the teaching of Beech in order to further verify information to make sure there is no fraud in the transaction.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Timonen et al. (US Pub. No. US 2019/0080494 A1), in view of Rajappa et al.  (US Pub. No.: US 2016/0275352 A1) and Schloter et al. (US Pub. No.: US 2010/0325154 A1), and further in view of Gopalan (US Pub. No.: US 2013/0246218 A1), and further in view of Sutcliffe et al. (US Pub. No.: US 2012/0233076 A1).

            Regarding claim 14, Timonen et al. discloses a method (Para 26; digital medium environment 100 that includes a computing device 102 in an example implementation that is operable to employ digital image capture session techniques described herein), comprising:
          capturing an image of an object by a camera of a mobile device operated by a user (Para 27- 32; Fig. 1; the digital image processing module 118 of computing device 102 is configured in this example to employ image capture sessions to capture digital images 110 of these objects; wherein computing device 102, may be configured as a desktop computer, a laptop computer, a mobile device); 
       assembling metadata for the image ( Para 41-45; The text data 206 is then provided to a metadata collection module 210 to generate the metadata 212 (block 814). In one example, the metadata 212 is generated locally, such as to tag the digital image 110.) , wherein the metadata a current date, and a current time of day ( Para 19; The timing indicator, for instance, may be configured as a radial timer indicating passage of time as an expanding circle outward to a defined border) ;  wherein assembling further includes obtaining the camera settings (  Para 43; associated data file) ; 
          sending the image with the metadata to a network service ( Para 41-42; Fig. 2; The metadata collection module 210, for instance, may form a communication that includes the text data 206 for transmission via a network to a service provider system 120 (block 818). The service provider system 120 employs a service manager module 122 to perform a search based at least in part on the text data 206. The service provider system 120 may be configured in a variety of ways and as a result so too can the metadata 212 vary in numerous ways. In one such example, the service provider system 120 and service manager module 122 are configured to support the sales of goods and services.) as a purchase request to purchase the object by the user (Para 23; buy similar products).
	However, Timonen et al.  does not disclose obtaining the camera settings by processing an Application Programming Interface (API) associated with a camera driver of the camera and obtaining the camera settings.  
Rajappa et al.  discloses using camera settings obtained by processing an Application Programming Interface (API) associated with a camera driver of the camera (Para 17, 18;  Claim 6; ; a data storage to store an application and an application program interface; and a processor to execute the application, wherein the executed application is to: capture the image of the object; determine, from the location sensor, a geographic location of the user device when the image of the object is captured; generate a request for content including a query comprising the image of the object and the geographic location of the user device; transmit the request to an audiovisual content server via the application program interface, wherein the audiovisual content server is to identify a stored image matching the image in the query based on the comparison of the image in the query to stored images in a content database, determine whether a geographic location for the stored image matches the geographic location of the query, and retrieve content associated with the matching image from the content database if the geographic location for the stored image matches the geographic location of the query; receive via the application program interface a response to the request, wherein the response includes query results; and display the query results via a display. ).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee et al. with the teaching of   Rajappa et al. to utilize Application Programming Interface (API)  of the device in order to accurately obtain location and position  information of the camera of the device in a timely manner in order to identify property being captured in the image.
      However,  the combination of Timonen et al. and Rajappa et al.   does not disclose the metadata comprising a user identifier for the user, a mobile device identifier for the mobile device, a current physical location of the mobile device when the image was captured, a gyroscope setting for a gyroscope of the mobile device, camera settings of the camera when the image was captured, a compass setting for a compass of the mobile device.
	Schloter et al. discloses the metadata comprising a user identifier for the user (Para 26- 36; associated metadata and/or location information; unique cellular identifier of the UE 101 ; user’s location can be considered as user identifier and it is determined by triangulation system), a mobile device identifier for the mobile device ( Para 26; a unique cellular identifier (cell-ID)   can be detected) , a current physical location of the mobile device when the image was captured (Para 17, 26; The data collection module 109 can capture media content (e.g., images, sound, etc.) as well as location information (e.g., global positioning system (GPS) ) ,
 a gyroscope setting for a gyroscope of the mobile device, camera settings of the camera when the image was captured ( Para 28; a UE 101 includes an accelerometer module 205. An accelerometer is an instrument that can measure acceleration. Using a three-axis accelerometer, with axes X, Y, and Z, provides the acceleration in three directions with known angles. Once again, the front of a media capture device can be marked as a reference point in determining direction), 
a compass setting for a compass of the mobile device (Par a 27; , a UE 101 includes a magnetometer module 203. A magnetometer is an instrument that can measure the strength and/or direction of a magnetic field. Using the same approach as a compass, the magnetometer is capable of determining the direction of a UE 101 using the magnetic field of the Earth. The front of a media capture device (e.g., a camera) can be marked as a reference point in determining direction. ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Timonen with the teaching of Schloter in order to include metadata with more detailed information so the purchase transaction can be easily approved. 
However, the combination of Timonen and Schloter does not disclose receiving a decision as to whether the user can purchase of cannot purchase the object associated with an actual physical location of the object back from the network service based on the sending.
Gopalan discloses receiving a decision as to whether the user can purchase of cannot purchase the object associated with an actual physical location of the object back from the network service based on the sending (Para 31-50; Once the first device 102 receives the command to send the purchase request (block 212), a communication module 308 is configured to facilitate transmission of the purchase request message to the second user 108 (block 214);  purchase request can include message 420 including the select recipient field 402, the message body 404, an item image 422, an item description 424, the send request icon or button 408, and the edit request icon or button 409. The message 420 differs from the message 400 in that item information is directly provided by the item image 422 and item description 424 (instead of accessing the item information via the URL link 406).  At a block 220, the purchase request message transmitted in block 214 (FIG. 2A) is received at the second device 106. The delivery of the purchase request message to the second device 106 occurs in real-time or near real-time relative to the first user 104 sending the purchase request message. The second device 106 is configured to support real-time (or near real-time) push messaging with built-in alerts, so that the second user 108 is notified of the purchase request message for timely response back to the first user 104. The first device 102 similarly supports real-time (or near real-time) push messaging with built-in alerts. The second user 108 has at least four options for responding to the request: approve (block 222), deny (block 224), research the request (block 226), or communicate with the first user 104 (block 228). The first device 102 is configured to display the received proof of payment, or some indication that the second user 108 has approved the payment request and that some electronic form of proof of payment has been received.  )  .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Timonen and Schloter with the teaching of Gopalan in order to remotely approve or deny user’s request based on information provided to prevent identification theft.
However, the combination of Timonen et al. , Rajappa et al., Schloter et al. and Gopalan does not teach “identifying a login identifier for the user to the 
network service based on the user being logged into the network service when the
 image is captured and using the login identifier to purchase the object on behalf of the user through the network service”.
         Sutcliffe discloses  identifying a login identifier for the user to the 
network service based on the user being logged into the network service when the
 image is captured and using the login identifier to purchase the object on behalf of the user through the network service ( Para 86-88; purchase transaction identifyer 708, purchase identifier 710; a mobile phone with a camera, it may be more convenient for a user to take a photo of the physical object and during a time period either shortly before or shortly after, provide user identification data. Examples of user identification data may be login credentials, biometric data like a fingerprint or image data like a photograph of himself. For example, image data or biometric data of the user may be received within a time period (e.g. one minute) of the image data of the physical object.)  and using the login identifier to purchase the object on behalf of the user
 through the network service (Figs.10, 11; Para 102-108; the registration application 610 by itself or via the verification application 402 retrieves purchase transaction data using the purchase transaction identifier, and determines in step 764 whether the purchaser identified by user input data matches the purchaser identified in the purchase transaction data. For example, the user doing the registration of recipient users may be asked to enter his or her name, and the registration application 610 checks the name on the credit card or other electronic payment identifier used to purchase the object ) ; providing a decision to the user of the mobile device based on the transaction ( Para 102-108; the verifying software can send a request with the unique identifier or an object identifier to one or more merchant's purchase transaction verification applications to receive a valid purchase identifier as an indicator that the received unique identifier is associated with a valid purchase. If so the data set for the unique identifier in the unique identifier data store can be updated with a purchase identifier. Either a message indicating the unique identifier is valid is sent in step 756 or more validity criteria are tested. If not, step 742 may be repeated by notifying the user via a message outputted via a display or audio device or audiovisual device that the offer is not redeemable due to lack of a valid purchase. If the purchaser does not match data entered for the purchaser field, in step 766, a notification is output by the website, like a displayed notice, that invalid data has been entered. If there is a match or it was an untrackable cash transaction, the process continues with the determination at step 768.). 
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Timonen et al. , Rajappa et al., Schloter et al. and Gopalan with the teaching of   Sutcliffe. in order to verifying purchase by using user credential in order to prevent identity theft and unauthorized object purchases.

            Regarding claim 15, the combination of Timonen and Schloter does not teach  obtain information from the user requested by the network service to verify the user and providing the information back to the network service.
	Gopalan discloses obtain information from the user requested by the network service to verify the user and providing the information back to the network service ( Para 40- 41; The payment information comprises credit card information, debit card information, gift card information, bank account information, digital wallet information, electronic funds transfer information, or other recognized financial fund transfer information that can be verified in real-time or near; and fund transfer site can be used; therefore information/fund  must be transferred using network service).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Timonen and Schloter with the teaching of Gopalan in order to further verify account information to make sure fund is available and the user is the actual account holder in order to successfully process purchase request.
           Regarding claim 16, Timonen et al. discloses wherein capturing further includes receiving a confirmation from the user that the image is to be used for the object and an indication that user is satisfied with the image as captured (Para 21-23; The additional information, for example, may further identify the product (e.g., a name of the product), an average cost of the product as part of an online auction or other retail system, and so forth. A user may then save the digital image and associated metadata in a “vault” on the computing device as a result of the image capture session, which may be automatically updated, e.g., for the average prices.  If the user choose to save the digital image and associated metadata, that means the user is satisfied with the image as captured).
Regarding claim 17, Timonen et al. discloses saving the image of the object and the metadata on the mobile device ( Para 30; The digital image processing module 118 is implemented at least partially in hardware of the computing device 102 (e.g., processing system and computer readable storage medium) to associate metadata 116 with the digital image 114. The metadata 116, for instance, may be generated locally by the digital image processing module 118, itself).
       Regarding claim 18, the combination of Timonen et al., Schloter and Gopalan teaches the method of claim 17, wherein sending further includes sending the image with the metadata to the network service on a different date and at a different time from the current date and the current time of day (Timonen et al;  Para 23; the digital image and associated metadata is saved in a “vault on the computer device as a result of the image capture session;  which may be automatically updated, e.g., for the average prices;  Fig. 6; since the images and metadata are saved and updated, they can be transmitted to server on a different day and time  ) .
Regarding claim 19, the combination of Timonen et al., Schloter and Gopalan teaches  the method of claim 18, wherein sending further includes receiving the image with the metadata from a different device operated by the user that is different from the mobile device that captured the image of the object and that stores the image with the metadata and sending the image with the metadata to the network service on the different date and at the different time from the different device (Timonen et al; FIg.9; Para 64-67’; he cloud 914 includes and/or is representative of a platform 916 for resources 918. The platform 916 abstracts underlying functionality of hardware (e.g., servers) and software resources of the cloud 914. The resources 918 may include applications and/or data that can be utilized while computer processing is executed on servers that are remote from the computing device 902. The platform 916 may also serve to abstract scaling of resources to provide a corresponding level of scale to encountered demand for the resources 918 that are implemented via the platform 916. Accordingly, in an interconnected device embodiment, implementation of functionality described herein may be distributed throughout the system 900. For example, the functionality may be implemented in part on the computing device 902 as well as via the platform 916 that abstracts the functionality of the cloud 914. Since the functionally of the computing device can also be implemented via the platform 916, the platform remote from the computer device can also send image with metadata.).
Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Banerjee et al. (US Pub. No.: US 2015/0206218 A1), further in view of Rajappa et al.  (US Pub. No.: US 2016/0275352 A1), and Gopalan (US Pub. No.: US 2013/0246218 A1), and further in view of Sutcliffe et al. (US Pub. No.: US 2012/0233076 A1).
         Regarding claim 20, Banerjee et al. discloses a system (Fig. 1; Para 17; system 100 for an augmented reality based mobile application for home buyers), comprising:
         a server (Para 17; one or more servers 130) comprising a processor and a non-transitory computer-readable storage medium ( Para 23; processor 15 , server memory 160 that may include computer memory, non-transitory computer –readable memory device that store one or more files ) ; the non-transitory computer-readable storage medium comprising executable instructions; and the executable instructions when executed by the processor from the non- transitory computer-readable storage medium cause the processor to perform operations (Para 23), comprising: 
        receiving an image of an object and metadata as a request to purchase the object from a mobile application that executes on a mobile device operated by a user ( Para 46-56; augmented reality application 210 may be able to seamlessly display addresses overlaid onto an image of a property ; Information screen 452 may display an icon that enables user 105 to use augmented reality application 210 to contact a real estate agent, apply for a loan, or display an affordability calculator based on information retrieved by augmented reality application 210 from server 13) ; 
       identifying a mailing address of the object by calculating an actual physical location of the object from the metadata based on a mobile device location for the mobile device provided in the metadata (Para 43; After determining the approximate latitude and approximate longitude of the property user 105 is viewing, augmented reality application 210 may use the approximate latitude and approximate longitude to determine an address of the property user 105 is viewing. Augmented reality application 210 may determine the address of the property by communicating the approximate latitude and approximate longitude to location service 140. In return, location service may provide an address or a), wherein the camera settings are obtained (Para 31; Augmented reality application 210 may determine a position of camera 230. The position of camera 230 may include a latitude and longitude as well as an orientation of the direction in which camera 230 is pointed. Augmented reality application 210 may determine a location of the property using the position of camera 230 and a correction factor; wherein camera position can be considered as settings); 
       a calculated offset distance from a camera of the mobile device and the object based on the mobile device location and camera settings provided in the metadata (Fig.3A, Fig. 3B; Para 40-42; Augmented reality application 210 may also dynamically determine correction factor 335, in some embodiments. For example, augmented reality application 210 may be able to use a range finder feature of camera 230 to determine a distance from client 110 to property 322 and property 323 and use this distance as correction factor 335), and a calculated orientation of a camera of the mobile device relative to the object at the mobile device location based on the camera settings (Para 31, 34,36, 37; Augmented reality application 210 may determine the vertical orientation of client 110 using a gyroscope of client 110. The vertical orientation may comprise an angle which camera 230 is pointed up or down from the vertical plane. Augmented reality application 210 may determine the horizontal orientation of client 110 using a compass or magnetometer of client 110. Angle 345 may be an angle that camera 230 is rotated away from a reference direction 395. User 105 may point camera 230 toward a property to view the property on the screen of client 110. Augmented reality application 210 may determine a position of camera 230. The position of camera 230 may include a latitude and longitude as well as an orientation of the direction in which camera 230 is pointed. Augmented reality application 210 may use GPS or wireless signal triangulation to determine the latitude and longitude of client 110), and locating the mailing address by searching cartographic data with the actual physical location of the object (Figs.3A,3B 4; Para 36-39,43, 50-51; After determining the approximate latitude and approximate longitude of the property user 105 is viewing, augmented reality application 210 may use the approximate latitude and approximate longitude to determine an address of the property user 105 is viewing. Augmented reality application 210 may determine the address of the property by communicating the approximate latitude and approximate longitude to location service 140. In return, location service may provide an address or addresses close to the approximate latitude and approximate longitude determined by augmented reality application 210) ;
obtaining user information based on a user identifier provided in the metadata ( Para 24; server memory 160 is generally operable to store an application 162 and data 164; wherein data 164 may include data associated with user 105 such as a password for accessing an application, buyer preferences, account information, credit information, and/or account balances and so on, as well as information associated with properties such as floor plans, layouts, property size, property type, price information, and data regarding whether a property is for sale.).
        However, Banerjee et al. does not disclose “wherein the camera settings are obtained by processing an Application Programming Interface (API) associated with a camera driver of the camera and obtaining the camera settings”. 
Rajappa et al.  discloses wherein the camera settings are obtained by processing an Application Programming Interface (API) associated with a camera driver of the camera and obtaining the camera settings (Para 17, 18;  Claim 6; ; a data storage to store an application and an application program interface; and a processor to execute the application, wherein the executed application is to: capture the image of the object; determine, from the location sensor, a geographic location of the user device when the image of the object is captured; generate a request for content including a query comprising the image of the object and the geographic location of the user device; transmit the request to an audiovisual content server via the application program interface, wherein the audiovisual content server is to identify a stored image matching the image in the query based on the comparison of the image in the query to stored images in a content database, determine whether a geographic location for the stored image matches the geographic location of the query, and retrieve content associated with the matching image from the content database if the geographic location for the stored image matches the geographic location of the query; receive via the application program interface a response to the request, wherein the response includes query results; and display the query results via a display. ).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee et al. with the teaching of   Rajappa et al. to utilize Application Programming Interface (API) of the device in order  to accurately obtain location and position information of the camera of the device in a timely manner in order to identify property being captured in the image.
     However, the combination of Banerjee et al. and  Rajappa  does not disclose sending the mailing address and the user information to a network service as the request to purchase the object made on behalf of the user through the mobile application by sending the image of the object with the metadata to the server; obtaining a decision for request to purchase from the network service; and providing the decision to the user through the mobile application.
      Gopalan discloses sending the mailing address and the user information to a network service as the request to purchase the object made on behalf of the user through the mobile application by sending the image of the object with the metadata to the server ( Para 30-36; a purchase request interface module 306 is configured to provide a purchase request user interface on the first device 102 for the first user 104 to compose (or complete) a purchase request to the second user 108; Figs. 4B; e message 420 including the select recipient field 402, the message body 404, an item image 422, an item description 424, the send request icon or button 408, and the edit request icon or button 409; wherein the message body can include any type of messages include addresses of object where the user tries to purchase from ) ; obtaining a decision for request to purchase from the network service; and providing the decision to the user through the mobile application ( Para 36-47; Once the first device 102 receives the command to send the purchase request (block 212), a communication module 308 is configured to facilitate transmission of the purchase request message to the second user 108 (block 214). If the second user 108 approves the request by actuating the approve button 412 (or some other indication of approval) (block 222), a payment module 312 is configured to facilitate automatically providing a payment portal on the second device 106 (block 230).).

	However, the combination of Banerjee et al, Rajappa et al.  (US Pub. No.: US 2016/0275352 A1), and Gopalan does not teach “identifying a login identifier for the user to the network service based on the user being logged into the network service when the image is captured and using the login identifier to purchase the object on behalf of the user through the network service”.
         Sutcliffe discloses identifying a login identifier for the user to the 
network service based on the user being logged into the network service when the
 image is captured and using the login identifier to purchase the object on behalf of the user through the network service (Para 86-88; purchase transaction identifyer 708, purchase identifier 710; a mobile phone with a camera, it may be more convenient for a user to take a photo of the physical object and during a time period either shortly before or shortly after, provide user identification data. Examples of user identification data may be login credentials, biometric data like a fingerprint or image data like a photograph of himself. For example, image data or biometric data of the user may be received within a time period (e.g. one minute) of the image data of the physical object.)  and using the login identifier to purchase the object on behalf of the user
 through the network service (Figs.10, 11; Para 102-108; the registration application 610 by itself or via the verification application 402 retrieves purchase transaction data using the purchase transaction identifier, and determines in step 764 whether the purchaser identified by user input data matches the purchaser identified in the purchase transaction data. For example, the user doing the registration of recipient users may be asked to enter his or her name, and the registration application 610 checks the name on the credit card or other electronic payment identifier used to purchase the object ) ; providing a decision to the user of the mobile device based on the transaction ( Para 102-108; the verifying software can send a request with the unique identifier or an object identifier to one or more merchant's purchase transaction verification applications to receive a valid purchase identifier as an indicator that the received unique identifier is associated with a valid purchase. If so the data set for the unique identifier in the unique identifier data store can be updated with a purchase identifier. Either a message indicating the unique identifier is valid is sent in step 756 or more validity criteria are tested. If not, step 742 may be repeated by notifying the user via a message outputted via a display or audio device or audiovisual device that the offer is not redeemable due to lack of a valid purchase. If the purchaser does not match data entered for the purchaser field, in step 766, a notification is output by the website, like a displayed notice, that invalid data has been entered. If there is a match or it was an untrackable cash transaction, the process continues with the determination at step 768.). 
     Regarding claim 21, Banerjee et al. discloses the object is a home   or a piece of land located at the mailing address (Para 16; 30-36; Fig. 4; shopping for a home as a property).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on  571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XI WANG/Primary Examiner, Art Unit 2696